DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendments filed on 09/02/2021 have been acknowledged and entered for consideration. No claims have been cancelled nor any new claims added. Claims 1-13 remain pending in the current application. The Applicants amendments are in response to the Non-Final Office Action mailed on 06/04/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 amendments include a non-underlined portion (shown in bold), indicating a non-amended portion from previous claim set, as shown below:
 “and the sub-group comprises a predefined number of the computed down-sampled luma samples among the plurality of computed down-sampled luma samples”. However, reviewing the claim set dated 04/08/2021, the Examiner could not find the phrase “a predefined number of” in claim 1. It is not clear whether this phrase is part of the previous claim set or the current claim set. This constitutes a potential non-compliance of claim amendments and results in ambiguity in interpreting the actual scope of the claim limitation. Therefore, this particular phrase will not be treated as part of the claim limitation while considering the amendments. Similar issues exist in claims 7 and 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US PGPub 2021/0136392 A1) (Inventive concept disclosed in provisional application 62/698924 dated 07/16/2018) in view of Chen et al. (“Enhanced Cross-Component Linear Model for Chroma Intra-Prediction in Video Coding”) (See attached NPL document NPL1.pdf).

Regarding claim 1 (Currently Amended), Ma et al. teach a method for decoding a video signal (Fig. 3 shows video decoding), comprising: 
reconstructing a luma block corresponding to a chroma block ([0250]; Fig. 9A shows a luma block 911 comprising reconstructed luma samples 915, 916, 917 corresponding to the chroma block 901 of Fig. 9B), wherein the luma block is adjacent to a plurality of reconstructed neighboring luma samples (Fig. 9A shows the luma block 911 adjacent to the plurality of neighboring shaded reconstructed luma samples 915, 916, 917), and wherein the chroma block is adjacent to a plurality of reconstructed neighboring chroma samples (Fig. 9B shows the chroma block 901 adjacent to the plurality of neighboring shaded reconstructed chroma samples 905, 906, 909); 
computing a plurality of down-sampled luma sample from the plurality of reconstructed neighboring luma samples (Figs. 12-15 show the down-sampling of the luma samples to luma′ samples. See [0262] for detailed down-sampling process of the reconstructed neighboring luma samples 1218-1222 into down-sampled luma reference samples 1216-1217 as shown in Fig. 12); 
identifying, from a sub-group of the plurality of computed down-sampled luma sample, at least one down-sampled maximum luma sample ([0012]; It teaches that N down-sampled reconstructed luma samples with maximum luma values and M down-sampled reconstructed luma samples with minimum luma values are both included in the set of down-sampled reconstructed neighboring luma samples, therefore, taking only the maximum values of the down-sampled reconstructed luma samples is analogous to taking a sub-set or sub-group of the ), wherein the at least one down-sampled maximum luma sample corresponds to a first reconstructed chroma sample of the plurality of reconstructed neighboring chroma samples ([0012]; It teaches N reconstructed chroma samples which correspond to the N down-sampled reconstructed luma samples with maximum luma values. Also see [0279]-[0280], where it teaches, in view of Fig. 16, a set of points (xA, yA) and (xB, yB) where (xB, yB) is a set of coordinates defined by the maximum neighboring luma reference value and a corresponding chroma reference value), and the sub-group comprises a predefined number of the computed down-sampled luma samples among the plurality of computed down-sampled luma samples; 
identifying, from the sub-group of the plurality of computed down-sampled luma sample, at least one down-sampled minimum luma sample ([0012]; It teaches that N down-sampled reconstructed luma samples with maximum luma values and M down-sampled reconstructed luma samples with minimum luma values are both included in the set of down-sampled reconstructed neighboring luma samples, therefore, taking only the minimum values of the down-sampled reconstructed luma samples is analogous to taking a sub-set or sub-group of the total down-sampled reconstructed luma samples), wherein the at least one down-sampled minimum luma sample corresponds to a second reconstructed chroma sample of the plurality of reconstructed neighboring chroma samples ([0012]; It teaches M reconstructed chroma samples which correspond to the M down-sampled reconstructed luma samples with minimum luma values. Also see [0279]-[0280], where it teaches, in view of Fig. 16, a set of points (xA, yA) and (xB, yB) where (xA, yA) is a set of coordinates defined by the minimum neighboring luma reference value and a corresponding chroma reference value); 
generating a linear model based on the at least one down-sampled maximum luma sample, the at least one down-sampled minimum luma sample, the first reconstructed chroma sample, and the second reconstructed chroma sample ([0278]-[0281]; Fig. 16; In [0281], it specifically teaches that a linear model is generated based on the max/min luma values and the corresponding chroma values. See also [0254]); 
computing down-sampled luma samples from luma samples of the reconstructed luma block (Figs. 12-15 show the down-sampling of the luma samples to luma′ samples. See [0262] for detailed down-sampling process of the reconstructed neighboring luma samples 1218-1222 into down-sampled luma reference samples 1216-1217 as shown in Fig. 12), wherein each down-sampled luma sample corresponds to a chroma sample of the chroma block ([0250]; Fig. 9A shows a luma block 911 comprising reconstructed luma samples 915, 916, 917 corresponding to the chroma block 901 of Fig. 9B); and 
predicting chroma samples of the chroma block by applying the linear model to the corresponding computed down-sampled luma samples ([0254]; Eqn 1 shows the prediction of chroma samples from down-sampled reconstructed luma samples along with the linear model parameters α and β).  
Although, Ma et al. teach sub-group of plurality of computed down-sampled luma samples as disclosed in [0011], where it states “plurality of down-sampled reconstructed luma samples that are above the luma block, and/or a plurality of down-sampled reconstructed luma samples that are left to the luma block”, where the above and the left blocks represent the at least two sub-groups. On the other hand, Ma et al. also teach in [0012], that N down-sampled reconstructed luma samples with maximum luma values and M down-sampled reconstructed luma samples with minimum luma values are both included in the set of down-sampled the sub-group comprises a predefined number of the computed down-sampled luma samples among the plurality of computed down-sampled luma samples.
However, Chen et al. teach a system in the same field of endeavor (Abstract), where it teaches each of the sub-group comprises a predefined number of the computed down-sampled luma samples among the plurality of computed down-sampled luma samples (Chen et al.; Fig. 10; It shows a plurality of computed down sampled luma samples on the left, and out of that, two subgroups of down sampled luma samples are created in the middle, wherein each subgroup comprises a number of down sampled luma samples (one sub-group with shaded and one with unshaded down sampled luma samples) of the plurality of computed down sampled luma samples). Moreover, Chen et al. also teach in Page 3995, Column 2, Equation 26, that the two groups use maximum and minimum of the computed down sampled luma samples RecL′(i,j). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Ma et al’s invention of luma based chroma prediction with linear modelling to include Chen et al's usage of sub-groups comprising a number of down sampled luma samples of the computed plurality of down sampled luma samples, because it attains a good trade-off between the high coding performance and the strict complexity restriction in standardization development (Chen et al.; Page 3995, Column 2, Paragraph 2).

Regarding claim 2, Ma et al. and Chen et al. teach the method of claim 1, wherein the chroma block and the luma block are encoded using a 4:2:0 or 4:2:2 chroma sub-sampling scheme (Ma et al.; [0250]; Fig. 9 shows the luma and chroma blocks in 4:2:0 sampling format), and wherein the chroma block and the luma block have different resolutions (Ma et al.; [0253]; Fig. 9; It discloses the luma block 911 has four times the resolution of chroma block 901).  

Regarding claim 4, Ma et al. and Chen et al. teach the method of claim 1, wherein the plurality of reconstructed neighboring luma samples includes luma samples located above the reconstructed luma block (Ma et al.; Fig. 9A shows reconstructed neighboring luma samples 917 above the reconstructed luma block 913) and/or luma samples to left of the reconstructed luma block (Ma et al.; Fig. 9A shows reconstructed neighboring luma samples 915-916 to the left of the reconstructed luma block 913).  

Regarding claim 5, Ma et al. and Chen et al. teach the method of claim 1, wherein the computing down-sampled luma samples from luma samples of the reconstructed luma block comprises performing a weighted average of six neighboring luma samples to the luma sample (Ma et al.; [0260]; Fig. 11 shows the six neighboring luma samples (shaded circle) around the chroma sample (shaded triangle) which are used for down-sampling luma samples by using a 6-tap filter. On the other hand, in [0263], Eqn. 4, it discloses six neighboring reconstructed luma samples of Fig. 12, e.g., A2[2i], A2[2i-1], A2[2i+1], A1[2i], A1[2i-1], A1[2i+1], which are weighted averaged to generate the down-sampled reconstructed luma sample A[i]. It is to be noted that the six luma samples are weighted by weighting factors 2, 1, 1, 2, 1, 1 and the right shift by 3 (>>3) denotes division of the weighted sum by 23=8 (the sum of all weighting factors)).  

6, Ma et al. and Chen et al. teach the method of claim 1, wherein the generating the linear model comprises fitting a linear equation (Ma et al.; [0279]; Fig. 16 shows the fitted line equation through points A and B denoted by the equation Y=αX+β where α and β are denoted by Eqns 13 and 14) through at least one data point associated with the at least one down-sampled maximum luma sample and the first reconstructed chroma sample (Ma et al.; [0280]; Fig. 16 shows a point B(xB, yB) which is defined by the maximum neighboring luma sample value and the corresponding chroma sample value) and at least one data point associated with the at least one down-sampled minimum luma sample and the second reconstructed chroma sample (Ma et al.; [0280]; Fig. 16 shows a point A(xA, yA) which is defined by the minimum neighboring luma sample value and the corresponding chroma sample value).  

Regarding claim 7 (Currently Amended), Ma et al. teach a non-transitory computer readable storage medium storing a plurality of programs for execution by a computing device having one or more processors ([0150], [0152]), wherein the plurality of programs, when executed by the one or more processors, cause the computing device to perform operations including: 
reconstructing a luma block corresponding to a chroma block ([0250]; Fig. 9A shows a luma block 911 comprising reconstructed luma samples 915, 916, 917 corresponding to the chroma block 901 of Fig. 9B), wherein the luma block is adjacent to a plurality of reconstructed neighboring luma samples (Fig. 9A shows the luma block 911 adjacent to the plurality of neighboring shaded reconstructed luma samples 915, 916, 917), and wherein the chroma block is adjacent to a plurality of reconstructed neighboring chroma samples (Fig. 9B shows the chroma 901 adjacent to the plurality of neighboring shaded reconstructed chroma samples 905, 906, 909); 
computing a plurality of down-sampled luma sample from the plurality of reconstructed neighboring luma samples (Figs. 12-15 show the down-sampling of the luma samples to luma′ samples. See [0262] for detailed down-sampling process of the reconstructed neighboring luma samples 1218-1222 into down-sampled luma reference samples 1216-1217 as shown in Fig. 12); 
identifying, from a sub-group of the plurality of computed down-sampled luma sample, at least one down-sampled maximum luma sample ([0012]; It teaches that N down-sampled reconstructed luma samples with maximum luma values and M down-sampled reconstructed luma samples with minimum luma values are both included in the set of down-sampled reconstructed neighboring luma samples, therefore, taking only the maximum values of the down-sampled reconstructed luma samples is analogous to taking a sub-set or sub-group of the total down-sampled reconstructed luma samples), wherein the at least one down-sampled maximum luma sample corresponds to a first reconstructed chroma sample of the plurality of reconstructed neighboring chroma samples ([0012]; It teaches N reconstructed chroma samples which correspond to the N down-sampled reconstructed luma samples with maximum luma values. Also see [0279]-[0280], where it teaches, in view of Fig. 16, a set of points (xA, yA) and (xB, yB) where (xB, yB) is a set of coordinates defined by the maximum neighboring luma reference value and a corresponding chroma reference value), and the sub-group comprises a predefined number of the computed down-sampled luma samples among the plurality of computed down-sampled luma samples; 
identifying, from a sub-group of the plurality of computed down-sampled luma sample, at least one down-sampled minimum luma sample ([0012]; It teaches that N down-sampled ), wherein the at least one down-sampled minimum luma sample corresponds to a second reconstructed chroma sample of the plurality of reconstructed neighboring chroma samples ([0012]; It teaches M reconstructed chroma samples which correspond to the M down-sampled reconstructed luma samples with minimum luma values. Also see [0279]-[0280], where it teaches, in view of Fig. 16, a set of points (xA, yA) and (xB, yB) where (xA, yA) is a set of coordinates defined by the minimum neighboring luma reference value and a corresponding chroma reference value); 
generating a linear model based on the at least one down-sampled maximum luma sample, the at least one down-sampled minimum luma sample, the first reconstructed chroma sample, and the second reconstructed chroma sample ([0278]-[0281]; Fig. 16; In [0281], it specifically teaches that a linear model is generated based on the max/min luma values and the corresponding chroma values. See also [0254]); 
computing down-sampled luma samples from luma samples of the reconstructed luma block (Figs. 12-15 show the down-sampling of the luma samples to luma′ samples. See [0262] for detailed down-sampling process of the reconstructed neighboring luma samples 1218-1222 into down-sampled luma reference samples 1216-1217 as shown in Fig. 12), wherein each down-sampled luma sample corresponds to a chroma sample of the chroma block ([0250]; Fig. 9A shows a luma block 911 comprising reconstructed luma samples 915, 916, 917 corresponding to the chroma block 901 of Fig. 9B); and 
predicting chroma samples of the chroma block by applying the linear model to the corresponding computed down-sampled luma samples ([0254]; Eqn 1 shows the prediction of chroma samples from down-sampled reconstructed luma samples along with the linear model parameters α and β).  
Although, Ma et al. teach sub-group of plurality of computed down-sampled luma samples as disclosed in [0011], where it states “plurality of down-sampled reconstructed luma samples that are above the luma block, and/or a plurality of down-sampled reconstructed luma samples that are left to the luma block”, where the above and the left blocks represent the at least two sub-groups. On the other hand, Ma et al. also teach in [0012], that N down-sampled reconstructed luma samples with maximum luma values and M down-sampled reconstructed luma samples with minimum luma values are both included in the set of down-sampled reconstructed neighboring luma samples. But, it does not explicitly teach the sub-group comprises a predefined number of the computed down-sampled luma samples among the plurality of computed down-sampled luma samples.
However, Chen et al. teach a system in the same field of endeavor (Abstract), where it teaches each of the sub-group comprises a predefined number of the computed down-sampled luma samples among the plurality of computed down-sampled luma samples (Chen et al.; Fig. 10; It shows a plurality of computed down sampled luma samples on the left, and out of that, two subgroups of down sampled luma samples are created in the middle, wherein each subgroup comprises a number of down sampled luma samples (one sub-group with shaded and one with unshaded down sampled luma samples) of the plurality of computed down sampled luma samples). Moreover, Chen et al. also teach in Page 3995, Column 2, Equation 26, that the two groups use maximum and minimum of the computed down sampled luma samples RecL′(i,j). 
Ma et al’s invention of luma based chroma prediction with linear modelling to include Chen et al's usage of sub-groups comprising a number of down sampled luma samples of the computed plurality of down sampled luma samples, because it attains a good trade-off between the high coding performance and the strict complexity restriction in standardization development (Chen et al.; Page 3995, Column 2, Paragraph 2).

Regarding claim 8, Ma et al. and Chen et al. teach the non-transitory computer readable storage medium of claim 7, wherein the chroma block and the luma block are encoded using a 4:2:0 or 4:2:2 chroma sub-sampling scheme (Ma et al.; [0250]; Fig. 9 shows the luma and chroma blocks in 4:2:0 sampling format), and wherein the chroma block and the luma block have different resolutions (Ma et al.; [0253]; Fig. 9; It discloses the luma block 911 has four times the resolution of chroma block 901).  

Regarding claim 10, Ma et al. and Chen et al. teach the non-transitory computer readable storage medium of claim 7, wherein the plurality of reconstructed neighboring luma samples includes luma samples located above the reconstructed luma block (Ma et al.; Fig. 9A shows reconstructed neighboring luma samples 917 above the reconstructed luma block 913) and/or luma samples to left of the reconstructed luma block (Ma et al.; Fig. 9A shows reconstructed neighboring luma samples 915-916 to the left of the reconstructed luma block 913).  

11, Ma et al. and Chen et al. teach the non-transitory computer readable storage medium of claim 7, wherein the computing down-sampled luma samples from luma samples of the reconstructed luma block comprises performing a weighted average of six neighboring luma samples to the luma sample (Ma et al.; [0260]; Fig. 11 shows the six neighboring luma samples (shaded circle) around the chroma sample (shaded triangle) which are used for down-sampling luma samples by using a 6-tap filter. On the other hand, in [0263], Eqn. 4, it discloses six neighboring reconstructed luma samples of Fig. 12, e.g., A2[2i], A2[2i-1], A2[2i+1], A1[2i], A1[2i-1], A1[2i+1], which are weighted averaged to generate the down-sampled reconstructed luma sample A[i]. It is to be noted that the six luma samples are weighted by weighting factors 2, 1, 1, 2, 1, 1 and the right shift by 3 (>>3) denotes division of the weighted sum by 23=8 (the sum of all weighting factors)).  

Regarding claim 12, Ma et al. and Chen et al. teach The non-transitory computer readable storage medium of claim 7, wherein the generating the linear model comprises fitting a linear equation (Ma et al.; [0279]; Fig. 16 shows the fitted line equation through points A and B denoted by the equation Y=αX+β where α and β are denoted by Eqns 13 and 14) through at least one data point associated with the at least one down-sampled maximum luma sample and the first reconstructed chroma sample (Ma et al.; [0280]; Fig. 16 shows a point B(xB, yB) which is defined by the maximum neighboring luma sample value and the corresponding chroma sample value) and at least one data point associated with the at least one down-sampled minimum luma sample and the second reconstructed chroma sample (Ma et al.; [0280]; Fig. 16 shows a point A(xA, yA) which is defined by the minimum neighboring luma sample value and the corresponding chroma sample value).  


Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US PGPub 2021/0136392 A1) (Inventive concept disclosed in provisional application 62/698924 dated 07/16/2018) in view of Chen et al. (“Enhanced Cross-Component Linear Model for Chroma Intra-Prediction in Video Coding”) (See attached NPL document NPL1.pdf) and further in view of Zhang et al. (US PGPub 2017/0150183 A1).

Regarding claim 3, Ma et al. and Chen et al. teach the method of claim 1.
Although, Ma et al. teach 4:2:0 chroma formatting while down-sampling neighboring reconstructed luma samples ([0250]; Fig. 9) and Chen et al. mention 4:4:4 formatting (Chen et al.; Page 3983, Column 2, Paragraph 2), but they do not explicitly teach a 4:4:4 chroma format where luma and chroma blocks have the same resolution.
However, Zhang et al. teach a system in the same field of endeavor (Fig. 13, 15), where it teaches down-sampled neighboring reconstructed luma samples for 4:4:4 chroma format where the resolutions for luma and chroma blocks are same (Zhang et al.; [0153]; By definition a chroma format of 4:4:4 has both luma block and chroma block having the same size as is evident from the description of [0141], L22-26, where for 4:4:4 chroma format it refrains from down-sampling luma sample because the luma and chroma samples are of same size and therefore have the same resolution).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Ma et al’s invention of luma based chroma prediction with linear modelling to include Zhang et al's usage of 4:4:4 chroma format, because (Zhang et al.; [0153]).

Regarding claim 9, Ma et al. and Chen et al. teach the non-transitory computer readable storage medium of claim 7.
Although, Ma et al. teach 4:2:0 chroma formatting while down-sampling neighboring reconstructed luma samples ([0250]; Fig. 9) and Chen et al. mention 4:4:4 formatting (Chen et al.; Page 3983, Column 2, Paragraph 2), but they do not explicitly teach a 4:4:4 chroma format where luma and chroma blocks have the same resolution.
However, Zhang et al. teach a system in the same field of endeavor (Fig. 13, 15), where it teaches down-sampled neighboring reconstructed luma samples for 4:4:4 chroma format where the resolutions for luma and chroma blocks are same (Zhang et al.; [0153]; By definition a chroma format of 4:4:4 has both luma block and chroma block having the same size as is evident from the description of [0141], L22-26, where for 4:4:4 chroma format it refrains from down-sampling luma sample because the luma and chroma samples are of same size and therefore have the same resolution).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Ma et al’s invention of luma based chroma prediction with linear modelling to include Zhang et al's usage of 4:4:4 chroma format, because the same technique of luma based chroma prediction of 4:2:0 and 4:2:2 formats can be used for 4:4:4 chroma format without having to down-sample the neighboring reconstructed luma samples, thereby saving the filtering need (Zhang et al.; [0153]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US PGPub 2021/0136392 A1) (Inventive concept disclosed in provisional application 62/698924 dated 07/16/2018) in view of Chen et al. (“Enhanced Cross-Component Linear Model for Chroma Intra-Prediction in Video Coding”) (See attached NPL document NPL1.pdf) and further in view of Lim et al. (US PGPub 2020/0413069 A1).

Regarding claim 13 (Currently Amended), Ma et al. teach a method for decoding a video signal, comprising: 
reconstructing a luma block corresponding to a chroma block ([0250]; Fig. 9A shows a luma block 911 comprising reconstructed luma samples 915, 916, 917 corresponding to the chroma block 901 of Fig. 9B), wherein the luma block is adjacent to a plurality of reconstructed neighboring luma samples (Fig. 9A shows the luma block 911 adjacent to the plurality of neighboring shaded reconstructed luma samples 915, 916, 917), and wherein the chroma block is adjacent to a plurality of reconstructed neighboring chroma samples (Fig. 9B shows the chroma block 901 adjacent to the plurality of neighboring shaded reconstructed chroma samples 905, 906, 909); 
computing a plurality of down-sampled luma samples from the plurality of reconstructed neighboring luma samples (Figs. 12-15 show the down-sampling of the luma samples to luma′ samples. See [0262] for detailed down-sampling process of the reconstructed neighboring luma samples 1218-1222 into down-sampled luma reference samples 1216-1217 as shown in Fig. 12); 
searching a sub-group of the plurality of down-sampled luma samples in a predefined order ([0329]-[0332]; it teaches searching from the extended group of down-sampled luma ) to identify at least one down-sampled maximum luma sample ([0012]; It teaches that N down-sampled reconstructed luma samples with maximum luma values and M down-sampled reconstructed luma samples with minimum luma values are both included in the set of down-sampled reconstructed neighboring luma samples, therefore, taking only the maximum values of the down-sampled reconstructed luma samples is analogous to taking a sub-set or sub-group of the total down-sampled reconstructed luma samples) and at least one down-sampled minimum luma sample, respectively ([0012]; It teaches that N down-sampled reconstructed luma samples with maximum luma values and M down-sampled reconstructed luma samples with minimum luma values are both included in the set of down-sampled reconstructed neighboring luma samples, therefore, taking only the minimum values of the down-sampled reconstructed luma samples is analogous to taking a sub-set or sub-group of the total down-sampled reconstructed luma samples), wherein the at least one down-sampled maximum luma sample corresponds to a first reconstructed chroma sample of the plurality of reconstructed neighboring chroma samples ([0012]; It teaches N reconstructed chroma samples which correspond to the N down-sampled reconstructed luma samples with maximum luma values. Also see [0279]-[0280], where it discloses, in view of Fig. 16, a set of points (xA, yA) and (xB, yB) where (xB, yB) is a set of coordinates defined by the maximum neighboring luma reference value and a corresponding chroma reference value) and the at least one down-sampled minimum luma sample corresponds to a second reconstructed chroma sample of the plurality of reconstructed neighboring chroma samples ([0012]; It teaches M reconstructed chroma samples which correspond to the M down-sampled reconstructed luma samples with minimum luma values. Also see [0279]-[0280], where it discloses, in view of Fig. 16, a set of points (xA, yA) and (xB, yB) where (xA, yA) is a set of coordinates defined by the ), and the sub-group comprises a predefined number of the computed down-sampled luma samples among the plurality of computed down-sampled luma samples; 
generating a linear model using the at least one down-sampled maximum luma sample, the at least one down-sampled minimum luma sample, the first reconstructed chroma sample, and the second reconstructed chroma sample ([0278]-[0281]; Fig. 16; In [0281], it specifically teaches that a linear model is generated based on the max/min luma values and the corresponding chroma values. See also [0254]); 
computing down-sampled luma samples from luma samples of the reconstructed luma block (Figs. 12-15 show the down-sampling of the luma samples to luma′ samples. See [0262] for detailed down-sampling process of the reconstructed neighboring luma samples 1218-1222 into down-sampled luma reference samples 1216-1217 as shown in Fig. 12), wherein each down-sampled luma sample corresponds to a chroma sample of the chroma block ([0250]; Fig. 9A shows a luma block 911 comprising reconstructed luma samples 915, 916, 917 corresponding to the chroma block 901 of Fig. 9B); and 
predicting chroma samples of the chroma block by applying the linear model to the corresponding computed down-sampled luma samples ([0254]; Eqn 1 shows the prediction of chroma samples from down-sampled reconstructed luma samples along with the linear model parameters α and β).
Although, Ma et al. teach sub-group of plurality of computed down-sampled luma samples as disclosed in [0011], where it states “plurality of down-sampled reconstructed luma samples that are above the luma block, and/or a plurality of down-sampled reconstructed luma samples that are left to the luma block”, where the above and the left blocks represent the at least Ma et al. also teach in [0012], that N down-sampled reconstructed luma samples with maximum luma values and M down-sampled reconstructed luma samples with minimum luma values are both included in the set of down-sampled reconstructed neighboring luma samples. But, it does not explicitly teach the sub-group comprises a predefined number of the computed down-sampled luma samples among the plurality of computed down-sampled luma samples.
However, Chen et al. teach a system in the same field of endeavor (Abstract), where it teaches each of the sub-group comprises a predefined number of the computed down-sampled luma samples among the plurality of computed down-sampled luma samples (Chen et al.; Fig. 10; It shows a plurality of computed down sampled luma samples on the left, and out of that, two subgroups of down sampled luma samples are created in the middle, wherein each subgroup comprises a number of down sampled luma samples (one sub-group with shaded and one with unshaded down sampled luma samples) of the plurality of computed down sampled luma samples). Moreover, Chen et al. also teach in Page 3995, Column 2, Equation 26, that the two groups use maximum and minimum of the computed down sampled luma samples RecL′(i,j). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Ma et al’s invention of luma based chroma prediction with linear modelling to include Chen et al's usage of sub-groups comprising a number of down sampled luma samples of the computed plurality of down sampled luma samples, because it attains a good trade-off between the high coding performance and the strict complexity restriction in standardization development (Chen et al.; Page 3995, Column 2, Paragraph 2).
Ma et al. teach searching from the extended group of down-sampled luma samples in order to obtain the linear model parameters ([0329]-[0332]; Figs. 21-22), but it does not explicitly teach searching in a pre-defined order.
However, Lim et al. teach a system in the same field of endeavor ([0526]-[0531]; Fig. 16), where it teaches searching/scanning blocks in a pre-determined priority (Lim et al.; [0656], L13-23). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Ma et al’s invention of luma based chroma prediction with linear modelling to include Lim et al's usage of pre-determined priority order, because the resulting encoding/decoding may achieve enhanced compression efficiency (Lim et al.; [0005]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “CODING VIDEO DATA USING DERIVED CHROMA MODE” – Zhang et al., US PGPub 2018/0205946 A1.
2. “CROSS-COMPONENT FILTER” – Chen et al., US PGPub 2018/0063527 A1.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Mainul Hasan/
Primary Examiner, Art Unit 2485